Title: From John Adams to C. W. F. Dumas, 8 April 1781
From: Adams, John
To: Dumas, Charles William Frederic



Sir
Leyden April 8 1781 Sunday Morning

I returned last night to Leyden, and would Set off this morning for the Hague, if particular Reasons did not oppose.

Having Something, a little interesting to communicate to you, I should be very much obliged to you, if you could come here to morrow morning. I should be glad of your answer this Evening, because if any thing makes it inconvenient to you to come here, I will go to the Hague, and be with you by Noon. It would be much better however for you to come here if you can.

Adieu.
J. Adams

